Citation Nr: 0013490	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  98-21 196	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to service connection for a skin rash of both 
hands.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel





INTRODUCTION

The veteran served on active duty from March 1969 to February 
1973; he thereafter had Reserve service from July 1977 until 
his transfer to the Retired Reserves on March 1, 1994, 
including active duty from December 1987 to May 1988, and 
from February to July 1989.

For reasons which will become apparent, additional 
development regarding the issue of service connection for 
bilateral defective hearing will be the subject of the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  The claim for service connection for a skin rash of both 
hands is not supported by cognizable evidence showing that 
this disability was present in service, or is otherwise of 
service origin.

2.  On a number of occasions in service, audiometric testing 
yielded evidence of elevated pure tone thresholds in each of 
the veteran's ears.


CONCLUSIONS OF LAW

1.  The claim for service connection for a skin rash of both 
hands is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1999).

2.  The veteran's claim for service connection for bilateral 
defective hearing is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of service medical records discloses that, at the 
time of a service entrance examination in September 1968, the 
veteran's skin and hearing were within normal limits.

Service clinical records dated in January 1973 reveal that 
the veteran was seen at that time for Eustachian tube 
dysfunction, in conjunction with external otitis, and 
questionable otitis media.  Audiometric examination conducted 
in early January 1973 revealed pure tone air conduction 
threshold levels, in decibels, as follows:  




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
35
35
25
35
45
45
LEFT
45
45
30
35
25
35

At the time of a service separation examination in late 
January 1973, hearing for the whispered voice was 15/15 in 
each ear.  The veteran's skin was within normal limits, and 
no pertinent diagnoses were noted.

In March 1973, a Department of Veterans Affairs (VA) general 
medical examination was accomplished.  At the time of 
examination, the veteran voiced no complaints regarding his 
hearing or skin.  Physical examination of the veteran's skin 
and ears was within normal limits, and no hearing loss was 
noted.

On subsequent service entrance examination in October 1986, 
physical examination of the veteran's skin was within normal 
limits.  Audiometric examination revealed pure tone air 
conduction threshold levels, in decibels, as follows:  





HERTZ





250
500
1000
2000
3000
4000
6000
8000
RIGHT
5
0
15
0
10
10
15
15
LEFT
5
5
15
0
10
15
20
5

At the time of service medical examination in October 1986, 
no pertinent diagnoses were noted.

On service audiometric examination in early January 1988, 
pure tone air conduction threshold levels, in decibels, were 
as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
15
5
15
10
30
LEFT
10
20
10
20
15
25

Following audiometric examination, it was noted that there 
was no valid reference audiogram in the veteran's health 
record.

At the time of a final service separation examination in June 
1989, the veteran's skin was within normal limits, and no 
pertinent diagnosis was noted.  However, based upon a review 
of the record, it does not appear that the veteran underwent 
either live voice or audiometric hearing evaluations at that 
time.

At the time of a periodic service medical examination in 
early January 1994, the veteran's skin was within normal 
limits.  Audiometric examination revealed pure tone air 
conduction threshold levels, in decibels, as follows:





HERTZ





250
500
1000
2000
3000
4000
6000
8000
RIGHT
15
20
25
10
15
15
30
20
LEFT
10
20
25
10
20
15
40
30

No pertinent diagnoses were noted.

During the course of private outpatient treatment in mid-May 
1994, the veteran complained of a rash on his left hand "for 
years."  Physical examination revealed the presence of a rash 
on the veteran's left palm.  The clinical assessment was left 
eczema.  Treatment was with medication.

Private outpatient treatment records covering the period from 
November 1995 to February 1996 show treatment during that 
time for various ear problems, specifically, left Eustachian 
tube dysfunction and/or otitis.  During the course of 
treatment in mid-January 1996, it was noted that the veteran 
had been experiencing intermittent left ear pressure "like 
going up [a] mountain" for approximately three  months.  On 
physical examination, the veteran's right ear was within 
normal limits, though the left tympanic membrane was 
retracted.  There was no evidence of fluid behind either of 
the veteran's tympanic membranes.  The pertinent diagnosis 
was Eustachian tube dysfunction.

In late February 1996, the veteran was seen for follow-up of 
Eustachian tube dysfunction.  At the time of evaluation, the 
veteran stated that he "felt better."  Physical examination 
of the veteran's ears was within normal limits.  The clinical 
assessment was resolved Eustachian tube dysfunction.

During the course of private outpatient treatment in March 
1997, the veteran complained of a rash on his right hand, 
which was not "itchy."  Physical examination revealed some 
evidence of papules and slight crusting, as well as a rash on 
the veteran's right hand between the thumb and first finger.  
Following evaluation, the veteran received a prescription for 
skin cream for his hands.

A private outpatient treatment record dated in mid-December 
1997 is significant for a diagnosis of eczema of the hands.

In correspondence of June 1998, the veteran's spouse 
commented that she first met the veteran in 1985, and worked 
with him for a period of two years.  Reportedly, during this 
time, the veteran provided "hands on training" with a rifle 
and pistol as part of his duties in the Naval Reserve.  The 
veteran additionally participated in competition with the 
Naval Reserve Rifle Team, and attended team matches on a 
regular basis.  The veteran's spouse stated that she could 
"attest to the fact" that the veteran at all times wore 
appropriate hearing protection both during training and 
competition cycles.  However, "over the years," she had 
noticed degradation in the veteran's hearing, particularly in 
the early years after a match, which had "progressively 
worsened" over the past 10 years.

In a statement of June 1998, one of the veteran's associates 
wrote that she had known the veteran since 1982, and that, 
over a period of two years, the veteran had participated in 
rifle team training and competition matches while a member of 
the United States Naval Reserve Rifle Team.  Reportedly, 
during that time, the veteran's associate noted that his 
hearing would decrease "for 2 or 3 days" following a match.  
Additionally noted was that the veteran had worn protective 
hearing devices "at all times" as required by shooting range 
rules and officials.

Analysis

As to the issues currently before the Board of Veterans' 
Appeals (Board), the threshold question which must be 
resolved is whether the veteran's claims are well grounded.  
See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim, meaning a claim which appears to be 
meritorious.  See Murphy, 1 Vet. App. 81.  A mere allegation 
that a disability is service connected is not sufficient; the 
veteran must submit evidence in support of his claims which 
would "justify a belief by a fair and impartial individual 
that the claims are plausible.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
in-service injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1998) by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1998); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period, and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1999).  Service connection may also be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  
Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system, such as sensorineural hearing loss, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 and Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of a chronic rash of the hands.  Indeed, when the 
veteran was examined in connection with his release from his 
final period of active duty in June 1989, his skin was within 
normal limits, and no pertinent diagnosis was noted.  The 
earliest clinical indication of the presence of an arguably 
chronic skin disorder of any kind is revealed by a private 
outpatient treatment record dated in May 1994, almost five 
years following the veteran's release from his final period 
of active duty, at which time he was seen for a rash on his 
left hand, diagnosed at the time as eczema.

The veteran argues that his current skin rash of the hands is 
the result of exposure to asbestos while in service.  In that 
regard, there presently exist no specific statutory or 
regulatory guidelines regarding claims for service connection 
for asbestos-related disease.  Rather, the VA has issued 
certain procedures on asbestos-related diseases which provide 
guidelines for use in the consideration of compensation 
claims based on exposure to asbestos.  See VA Adjudication 
Procedure Manual, M 21-1, Part VI, 7.68 (September 21, 1992) 
[formerly Department of Veterans Benefits (DVB) Circular 21-
88-8, Asbestos-Related Disease (May 11, 1988)]; see also 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The aforementioned manual notes that the inhalation of 
asbestos fibers can produce fibrosis and tumors, with 
interstitial pulmonary fibrosis (asbestosis) being the most 
common disease.  Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of the 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate) are 
also associated with asbestos exposure.  Persons with 
asbestos exposure have an increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal, and urogenital 
cancer.  Moreover, the risk of developing bronchial cancer is 
increased in current cigarette smokers who have had asbestos 
exposure.

When considering VA compensation claims, rating boards have 
the responsibility of ascertaining whether or not military 
records demonstrate evidence of asbestos exposure in service, 
and to assure that development is accomplished to ascertain 
whether or not there is pre-service or post-service evidence 
of occupational or other asbestos exposure.  A determination 
must then be made as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information noted above.  As always, the 
reasonable doubt doctrine is for consideration in such 
claims.  In McGinty, the United States Court of Appeals for 
Veterans Claims (Court) also indicated that, while the 
veteran, as a lay person, is not competent to testify as to 
the cause of his disease, he is competent to testify as to 
the facts of his asbestos exposure.  See McGinty, 4 Vet. App. 
at 432 (1993).

In the present case, service medical records are negative for 
any evidence whatsoever of asbestos exposure.  Moreover, as 
noted above, at the time of the veteran's final service 
separation examination in June 1989, his skin was within 
normal limits.  At no time have his skin problems been found 
to be in any way attributable to asbestos exposure, or to any 
other incident of his periods of military service.  Under 
such circumstances, the veteran's claim is not well grounded, 
and must be denied.

Turning to the issue of service connection for bilateral 
defective hearing, the Board notes that, on a number of 
occasions during the veteran's periods of active military 
service, there were in evidence pure tone air conduction 
thresholds of 25 decibels or more in each ear, arguably 
indicative of the presence of defective hearing.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).  While on service 
examination in June 1989, an evaluation of the veteran's 
hearing was, apparently, not undertaken, on subsequent 
service medical examination in January 1994, elevated pure 
tone thresholds were, once again, in evidence.  Under such 
circumstances, the Board is of the opinion that there exists 
a potential relationship between the veteran's claimed 
hearing loss and his military service.  This is particularly 
the case given the veteran's alleged hours of service on a 
United States Navy pistol and rifle team.  Accordingly, in 
the opinion of the Board, the veteran's claim for service 
connection for bilateral defective hearing is well grounded.


ORDER

Service connection for a skin rash of both hands is denied.

The veteran has submitted a well-grounded claim for service 
connection for bilateral defective hearing.  To this extent 
only, the benefit sought on appeal is allowed.


REMAND

As noted above, the Board has concluded that the veteran's 
claim for service connection for bilateral defective hearing 
is well grounded.  Nonetheless, there exists some question as 
to the exact nature and etiology of the veteran's claimed 
hearing loss.  This is particularly the case given that the 
veteran has yet to undergo a VA audiometric examination for 
compensation purposes.  Under such circumstances, the Board 
is of the opinion that further development is appropriate 
prior to a final adjudication of the veteran's claim for 
service connection for bilateral defective hearing.  
Accordingly, the case is REMANDED to the Regional Office (RO) 
for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to October 1997, the date of 
the most recent treatment of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.

2.  The veteran should then be afforded 
VA otologic and audiometric examinations 
in order to more accurately determine the 
exact nature and etiology of his claimed 
hearing loss.  The examiners should 
elicit a detailed history from the 
veteran of any in-service and civilian 
noise exposure.  All pertinent 
symptomatology and findings should be 
reported in detail.  Following completion 
of these examinations, the examiners 
should specifically comment as to whether 
any hearing loss disability is as likely 
as not the result of some incident or 
incidents of his periods of military 
service.  All information and opinions, 
when obtained, should be made a part of 
the veteran's claims folder.  The claims 
file must be made available to the 
examiners prior to their examinations.  
Any opinions expressed must be 
accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
REMAND, and if they are not, the RO 
should take corrective action.

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issue of service 
connection for bilateral defective 
hearing.

Should the benefit requested on appeal not be granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is so notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

